PER CURIAM.
The order dated April 12, 1978, which is appealed from is affirmed, with the exception that as to intervenor-appellants Mark Harris and Sari-Lynn Harris the order is modified so that the ten day period within which the order provided that the said tenant-optionees should either exercise their option to purchase as originally contracted for, or terminate the lease-option agreement and vacate, shall be the period of ten days from the date that the mandate of this court is filed in the office of the clerk of the circuit court.
It is so ordered.